It was conceded on the argument that the electors who signed the three petitions did so in good faith and that their declaration of support complied with the statute. The independent group made city, borough and a county nomination but no Assembly or aldermanie nominations. Its executive committee is given no authority under the Election Law to determine which of conflicting valid - petitions should be recognized. (Matter of O’Brien, 152 App. Div. 856; affd., 206 N. Y. 694.) The petitions having been executed in good faith, the one *855filed first should be given preference. (Matter of Independent Nominations, 186 N. Y. 266, 279.) Order directing the board of elections to receive for filing the petition of Bernard Marcus and Thomas J. Gallagher and place upon the ballot or voting machine the names of Bernard Marcus for Assembly of the second Assembly district of Kings county and Thomas J. Gallagher for alderman of the thirty-ninth aldermanie district, as nominees of the “ Recovery Party,” reversed upon the law and the facts and motion denied; order on the petition of Benedict S. Rosenfeld for Assembly and John H. Reiman for alderman to have their names placed on the ballot or voting machines for Assembly in the second Assembly district of Kings county and for alderman in the thirty-ninth aldermanie district, as nominees of the “ Recovery Party,” is affirmed. The action of the board of elections in accepting or receiving the petitions of Albert D. Schanzer for Assembly and Joseph B. Whitty for alderman, as nominees of the “ Recovery Party,” is sustained. Lazansky, P. J., Kapper, Hagarty and Carswell, JJ., concur; Young, J., dissents and votes to affirm, being of the opinion that the act of the executive committee approving the candidacies of Marcus and Gallagher controls.